       Case 2:19-cv-00027-SEH Document 117 Filed 02/02/21 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF MONTANA

                                    BUTTE DIVISION

 PRINCIPAL LIFE INSURANCE
 COMPANY,
                                                   No. CV-19-27-BU-SEH
                  Interpleader-Plaintiff,

 vs.                                               ORDER


 ESTATE OF JACK R. SMITH,
 EST ATE OF CLYDE R. SMITH JR.,
 MARVIN MILLER, EDWARD
 JONES TRUST COMPANY, and
 JOHN DOES 1-10,

                  Defendants.


        1.       On December 14, 2020, upon notice received that this case was

settled, the Court ordered "[t]he parties shall file a stipulation for dismissal and

proposed order of dismissal within 30 days of the date of this Order." 1




        1
            Doc. 107.
    Case 2:19-cv-00027-SEH Document 117 Filed 02/02/21 Page 2 of 5



          2.    On January 13, 2021, the parties filed a Stipulation, a copy of which

is attached as Exhibit "A. " 2

          3.    On January 14, 2021, the Court issued its Order, a copy of which is

attached as Exhibit "B."3

          4.    On January 22, 2021, the Court issued its Order, a copy of which is

attached as Exhibit "C." 4

          5.    On January 22, 2021, Plaintiff filed a document denominated

"Unopposed Motion to Distribute Funds (Redacted) and Dismiss," a copy of

which is attached as Exhibit "D." 5

      6.        On January 25, 2021, the Court issued its Order reciting, inter alia:

                          Local Rule 67.2(b) requires[, inter alia, that] a
                motion seeking Court order for money to be disbursed
                must include: (1) certain [specific] information required
                by the language of the rule; and (2) that the party filing
                the motion "must file a redacted version of its motion in
                the public record ... and an unredacted version under
                seal. " 6



      2
          Doc. 109.
      3
          Doc. 110.
      4
          Doc. 112.
      5
          Doc. 113.
      6
          Doc. 114 at 1-2 (quoting L.R. 67.2(b))(emphasis added).

                                               -2-
     Case 2:19-cv-00027-SEH Document 117 Filed 02/02/21 Page 3 of 5



      7.       On February 1, 2021, Plaintiff filed a document denominated as

"Motion for Leave to File Under Seal,"7 a copy of which is attached as Exhibit

"E," and attached a separate document denominated as "Unopposed Motion

(Redacted) to Distribute Funds and Dismiss," 8 a copy of which is attached as

Exhibit "F."

      8.       On February 1, 2021, Plaintiff filed a document denominated "Filed

Under Seal Per D. Mont. L.R. 67.2(6) Unopposed Motion (Unredacted) to

Distribute Funds and Dismiss," 9 a copy of which is attached as Exhibit "G."

      9.       L.R. 67.2 recites:

               67.2 Order for Disbursement of Funds.

                    (a) Whenever a party seeks a court order for
               money to be disbursed, it must include the following:

                        (I)   the name(s) of the payee;

                        (2)   the address(es) of the payee:

                     (3) the social security and/or tax ID number of
               the payee; and

                        (4)   the amount of principal and interest for each
               payee.

      7
          Doc. 115.

      'Doc.115-1.
      9
          Doc. 116.

                                             -3-
     Case 2:19-cv-00027-SEH Document 117 Filed 02/02/21 Page 4 of 5




                      (b) The party must file a redacted version of its
                motion in the public record, see Fed. R. Civ. P. 5.2(a),
                and an unredacted version under seal.

       I 0.     The request for distribution submitted w did not comply with the

specific requirement ofL.R. 67.2(a)(4), that a request for distribution of money

include, for each payee, "the amount of principal and interest for each payee." In

addition, Document Number 115-1 did not comply with the provisions of L.R.

7.l(c)(l). Namely, "[t]he text of the motion must state that other parties have been

contacted and state whether any party objects to the motion."

      The Motion for Leave to File Under Seal 11 was not required to be filed by

L.R. 67 .2(b). In addition, Document Number 115 did not comply with the

provisions ofL.R. 7.l(c)(l) and (2), namely, "[t]he text of the motion must state

that other parties have been contacted and state whether any party objects to the

motion," and [w]hen a motion is unopposed, the word 'unopposed' must appear in

the title of the motion."




      10
           Doc. 115-1and116, Exs. "F" and "G".
      11
           Doc. 115, Ex. "E."

                                            -4-
     Case 2:19-cv-00027-SEH Document 117 Filed 02/02/21 Page 5 of 5



      ORDERED:

      The Court, by separate order, will schedule and will conduct a telephone

conference with counsel for the parties at which all remaining issues related to

disbursement of funds on deposit with the Clerk of Court from the settlement of

this case will be resolved.

      DATED this     J¢- dayofFebruary, 2021.




                                                  ~f/Jd,,:1Mi
                                               41.tE. HADDON
                                                United States District Court




                                         -5-
